Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 1 of 11




                    Exhibit 44
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 2 of 11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                      20 Civ. 5770 (JMF)

  TRUMP, et al.,                                      DECLARATION OF
                                                      VATSADY SIVONGXAY
                         Defendants.




Pursuant to 28 U.S.C. § 1746(2), I, Vatsady Sivongxay, hereby declare as follows:

       1.      I am over the age of eighteen. This declaration is made based on my personal

knowledge and business records kept by the Massachusetts Immigrant and Refugee Advocacy

Coalition (“MIRA”).

       2.      I serve as the Director of Organizing and Census Manager for MIRA. In this role,

I develop, implement, and manage MIRA’s statewide organizing and civic engagement

strategies, including working closely with our partner organizations. I joined MIRA in July 2019

to lead its statewide outreach for the 2020 Census. Prior to my work at MIRA, I served as the

Director of Public Policy for the City of Boston for two years. I have been licensed as an

attorney in the Commonwealth of Massachusetts for 8 years.

       3.      MIRA, founded in 1987, is the largest immigrant and refugee advocacy organization

in New England, representing approximately 130 organizational members, including organizations

that provide services for immigrants and foreign-born individuals such as community health care
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 3 of 11




centers, unions, English for Speakers of Other Languages groups, faith-based and grassroots

organizations, and ethnic groups and associations. Through our membership and networks, MIRA

represents around 1.2 million foreign-born people, many of whom are part of the 1.6 million people

in Massachusetts who are “hard to count” for purposes of the decennial census. Since our founding,

we have worked diligently in collaboration with our partners across the state and nation to build

trust, provide services and resources, and share critical information with our immigrant

communities. MIRA’s mandate is to increase the economic, social, civil, and linguistic integration

of foreign-born individuals and their families in the Commonwealth.

       4.      MIRA has participated in past decennial census efforts, including in the 2000 and

2010 censuses. MIRA’s past census work centered on organizing outreach efforts with partner

organizations, including media and faith-based groups, to conduct door-to-door canvassing,

disseminate translated materials in key spaces, and create public service announcements and

advertising to attempt to increase participation and reduce the amount of any undercount.

       5.      For the 2020 Census, MIRA is the recipient of a grant from the Secretary of the

Commonwealth to assist with community education and outreach aimed at ensuring a complete

count of the residents of Massachusetts. As a part of this work, MIRA convenes the Statewide

Complete Count Committee, which includes partner organizations from around the state,

including MassCounts (a coalition of nonprofits working on census outreach), service providers,

state agencies (i.e., Department of Secondary Education, Council on Aging), faith-based groups,

immigrant-led organizations, local and regional complete count committees, and other civic

organizations, including ethnic groups and associations. MIRA also coordinates census

messaging with national and state partners; trains local partner organizations on outreach to hard-

to-count populations; produces educational, communication, and advertising materials for local




                                                  2
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 4 of 11




distribution to encourage participation in the census; and tracks response rates for planning and

targeting efforts to increase response rates in historically undercounted areas and populations.

       6.      Notwithstanding our preparations and commitment to achieving a complete count,

the 2020 Census has been beset with challenges and barriers to participation that were not

present during the 2000 or 2010 census. These issues include the ultimately unsuccessful

attempt to add an untested citizenship question to the 2020 census form, the COVID-19 global

pandemic, and, now, a last-minute Presidential Memorandum directing the Department of

Commerce to omit undocumented people from the population count to be reported to Congress

for the purpose of apportioning seats in the U.S. House of Representatives.

       7.      These unforeseen challenges have seriously impacted implementation of the 2020

Census. For example, Non-Response Follow-Up (“NRFU”)—the critical, in-person phase of the

census designed to help count hard-to-count populations and other non-responders—was

scheduled to begin in Massachusetts on May 13, 2020. However, due to COVID-19, NRFU will

not begin until August 11, 2020, for most of the state (however, there are soft launches in certain

areas that started on and around July 30, 2020). In addition to this delay to NRFU,

Massachusetts census partners have had to reduce outreach activities due to coronavirus.

Moreover, many local partners lack funding and are working at reduced capacity. For instance,

one entire region of our state no longer has an organization to convene its local Complete Count

Committee because the convener’s funding for census-related activities ran out in July, when

NRFU was originally supposed to have been completed.

       8.      Additionally, we just learned on Friday, July 31, 2020, that the Census Bureau is

shortening its timeline for NRFU: it is now planning to conclude its efforts by September 30

versus October 31, 2020, effectively halving the time to complete NRFU activities.




                                                 3
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 5 of 11




       9.      Each of these unprecedented challenges to the 2020 Census has also had real

world consequences on people’s trust in the confidentiality of the decennial census as well as

their willingness to participate in the count, particularly among Massachusetts’ immigrant

communities.

       10.     Prior to the launch of the census in mid-March, MIRA identified forty-five

historically hard-to-count municipalities for participation monitoring. These are cities with large

immigrant populations that had low participation rates (less than 76%) in the 2010 census. As

COVID-19 surged in Massachusetts, we saw more and more of these municipalities fall below

the statewide response rate; and, as of July 31, 2020, more than half (26) had fallen below the

statewide response rate. At an even more granular level, there are nearly 300 census tracts with

immigrant populations of at least 30%, and all of these tracts are below the statewide response

rate. These immigrant-rich communities in cities such as Chelsea, Everett, Lawrence, Worcester,

and Boston, among others, are also some of the places that have been hit the hardest by both the

health and economic impacts of COVID-19.

       11.     Presently, I am working to anticipate and address the impact of President Trump’s

July 21, 2020, memorandum (the “Memorandum”), which, among other things, directs the

Department of Commerce to exclude undocumented residents from its transmittal of the

population count for purposes of apportionment in Congress. In short, despite MIRA’s ongoing

efforts to achieve a complete count and the efforts of our local partners and similar organizations

nationwide, the President has directed that undocumented residents be retroactively disregarded

for calculating Congressional apportionment.

       12.     We are very concerned that the Memorandum will have the effect of discouraging

undocumented individuals from participating in the census: if undocumented individuals will be




                                                 4
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 6 of 11




erased from the count, why should they participate at all? Moreover, a major component of our

messaging thus far has been that census participation is critical because it determines the

allocation of resources and representation over the next decade. This is a simple and historically

accurate message that runs parallel to messaging from the Census Bureau. However, the

Memorandum directly contradicts this messaging.

       13.     We are also very concerned that the Memorandum discourages documented

individuals, including U.S. citizens, from participating in the census. Many documented

individuals and U.S. citizens live with undocumented individuals. There is already pervasive

fear about participation in the census in immigrant communities, spurred on by the Trump

Administration’s earlier effort to include a citizenship question. A major component of our

messaging—again borrowed from the Census Bureau—has been that the census is safe and

confidential. We have highlighted the Title 13 protections, which threaten severe financial

penalties and imprisonment for any Census Bureau staff who discloses individuals’ data. Yet,

the Memorandum undermines this message by directing the Census Bureau to identify and

remove undocumented people from the apportionment base. As we have heard directly from

communities across Massachusetts, given this latest development, immigrants are afraid that

legal protections will be insufficient. They fear that if the President wishes to identify

undocumented individuals, he will use any means to do so, regardless of present assurances

regarding census confidentiality. In fact, several partners, including Agencia Alpha, are no

longer willing to champion the security and confidentiality of the 2020 Census.

       14.     This Memorandum has been incredibly disruptive to MIRA’s complete count

work, particularly in light of the already significant delays and strained funding and resources for

census outreach due to COVID-19.




                                                  5
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 7 of 11




       15.     Among other things, prior to the Memorandum, MIRA had developed messaging

that was consistent with our national partners for use by local partners in their outreach efforts.

Following the issuance of the Memorandum, we have had to spend time reconsidering our

messaging to evaluate if it is still accurate and if it sufficiently addresses new concerns raised by

the Memorandum.

       16.     At the very least, we know that this Memorandum will make our work and that of

our partner organizations significantly more difficult as we continue to work toward a complete

count in Massachusetts. In the first ten days following issuance of the Memorandum, my staff

and I collectively spent more than 25 hours reviewing it, researching its impact on the census and

our own messaging, and meeting internally to discuss these issues and coordinate our response

and external messaging. We also attended meetings with national partners such as Census

Counts to stay on top of the developments and ensure that our message to immigrant

communities would stay consistent nationally.

       17.     I have spent significant time since the Memorandum was issued talking to local

partner organizations who contacted me concerned and confused about the Memorandum and its

impact on their census outreach and on the communities they are helping to count. These include

Agencia Alpha, a faith-based non-profit serving Latinos across the Commonwealth, the

Immigrant Family Services Institute, a Massachusetts non-profit that provides targeted academic

and enrichment services to immigrant children, and the Brazilian Women’s Group, a non-profit

serving the Portuguese-speaking community. We anticipate needing to provide additional

training to our partner groups relating to this Memorandum and have scheduled an emergency

webinar for August 5 to address the Memorandum and other related operational changes by the

Census Bureau. Additionally, given the resource constraints, I am concerned that even if we




                                                  6
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 8 of 11




expend the necessary resources to produce and run such trainings, some of our partners may not

have capacity to participate.

       18.     Prior to the Memorandum, we had created digital graphics and physical outreach

materials, including palm cards, for partners to distribute in the areas in which they work. We

ordered 30,000 of these cards in mid-July and ordered another 30,000 in late July, which cost

approximately $6,000. To date, the total cost of the creation of digital graphics and advertising,

as well as the staff time required to research and develop these materials, is well over $60,000.

Because of the Memorandum, I am concerned that these materials will not be as effective,

especially in our immigrant communities and with mixed-status households. As I discussed in

paragraphs 12 and 13 above, the Memorandum critically undermines our present messaging

about the importance of the decennial census for all inhabitants of our Commonwealth and its

safety and confidentiality. There was no way to anticipate the existence or issuance of this

Memorandum when we designed our outreach materials, so our current materials do not address

any new questions arising from the Memorandum. For instance: “Is it safe for undocumented

individuals to participate if the government is going to investigate their status in order to exclude

them for the purposes of apportionment?” and “Why bother to be counted at all if the

government is just going to exclude you later?” While, out of necessity, our original messaging

may still ultimately be used, additional one-on-one conversations and relational outreach are

necessary to maintain trust among communities and census partners to ensure confidence that

census information will remain confidential and that there are still important benefits to

responding to the census, such as ensuring receipt of critical federal funding.

       19.     At this stage, we do not have the time or funding to replace the palm cards,

translate new messaging to reach our immigrant communities, hire additional outreach workers,




                                                  7
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 9 of 11




or provide financial support to our partner organizations to conduct effective in-person, direct

outreach. Organizations, including government departments, are already overwhelmed by

adjusting census outreach plans during COVID-19. It is especially challenging to conduct the

necessary outreach with limited capacity during the shortened NRFU period.

       20.     The week of July 27 through July 31, 2020, was supposed to be a huge organizing

surge before NRFU begins. However, I and other MIRA staff, as well as our partner

organizations, have had to divert time and resources to dealing with issues related to the

Memorandum rather than focusing on the planned surge. We anticipate that the loss of time

dedicated to encouraging residents to self-respond will result in a significantly larger non-

response rate on August 11, 2020, thereby increasing the necessary scope of the resource-

intensive NRFU process.

       21.     Moreover, MIRA partner organizations, including those mentioned in paragraph

17, are reporting that they believe their outreach efforts will be less effective because of the

Memorandum, and that people who have not responded to the 2020 Census to date are even less

likely to respond to NRFU efforts following the Memorandum. I share these concerns.

       22.     Since the issuance of the Memorandum, MIRA and our partner organizations

have received questions and concerns from other census partners and community members.

Local census partners reached out to us to ask if the messaging and outreach needs to be

changed, in light of the Memorandum, to include special messaging to immigrants who live in

mixed-status households in order to avoid or reduce fear, misinformation, or disinformation and

clarify the directives in the Memorandum for these households. A few of our partners have also

specifically asked for guidance on communicating the impacts of the Memorandum to

immigrants who already took the census and feel that their information will no longer be kept




                                                  8
      Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 10 of 11




confidential. As one example, Agencia Alpha’s outreach workers shared that when they

followed up with immigrant families, those families asked whether or not they should be worried

about the information they had shared when they completed the census. Partners have requested

simple and clear talking points explaining: the importance of taking the census; the present

attempt by the Trump Administration to exclude undocumented individuals from the

apportionment base; that undocumented individuals will still be included in the count for other

purposes; and how the Census Bureau could discern documentation status data while maintaining

confidentiality (to the extent that an answer exists to this question). Grassroots partners have

also shared that they anticipate an increase in community fears that the census could be used to

identify people for deportation, similar to the wave of fear that followed the 2018 attempt to add

a citizenship question to the 2020 census questionnaire.

       23.     Although MIRA and our partner organizations are still planning the extent of our

response to the Memorandum, it is clear that we must act to mitigate the anticipated negative

impacts of the Memorandum on census response rates in Massachusetts. While this is a novel

situation, our years of experience in organizing underscore our concern that an effective response

will require significant additional expenditures of time and money, during a very short period of

time, to develop messaging and materials, as well as to ensure these materials reach the hard-to-

count communities we are working to engage in the census.

       24.     Mitigating the negative impact of the Memorandum on response rates will be a

costly, time-consuming effort, which comes at a time when funding for census outreach is

essentially exhausted and time to complete the census count is running out.




                                                 9
       Case 1:20-cv-05770-JMF Document 76-44 Filed 08/07/20 Page 11 of 11




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

correct.



               Executed on this 5th day of August, 2020



                                                      ___________________________
                                                      Vatsady Sivongxay




                                                 10
